Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 29, 2006                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  131237-38                                                                                           Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  DAWN DeMARSE and TIMOTHY                                                                            Robert P. Young, Jr.
  WALENDZIK, as Personal Representatives of                                                           Stephen J. Markman,
                                                                                                                     Justices
  the Estate of ANTHONY WALENDZIK, 

                Plaintiffs-Appellants, 

  v      	                                                         SC: 131237-38      

                                                                   COA: 258729, 259685      

                                                                   Ingham CC: 03-000465-NI

  CITY OF LANSING,

  CLINTON/EATON/INGHAM COMMUNITY 

  MENTAL HEALTH SERVICES, ROBERT 

  SHEEHAN, ANNA FISHER, and NATALIA 

  MARIA LITKEWYCZ, 

            Defendants-Appellees, 

  and 

  MICHAEL MURPHY and CRAIG STOTT,

           Defendants. 


  _________________________________________/

        On order of the Court, the application for leave to appeal the April 11, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 29, 2006                   _________________________________________
         t1120                                                                Clerk